SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) December 9, 2010 CIGNA Corporation (Exact Name of Registrant as Specified in Its Charter) Delaware 1-08323 06-1059331 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) Two Liberty Place, 1601 Chestnut Street Philadelphia, Pennsylvania 19192 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 761-1000 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On December 16, 2010, CIGNA Corporation issued a news release announcing the expiration of its cash tender offer for any and all of its $300 million principal amount of outstanding 6.35% Senior Notes due 2018.A copy of the news release is attached hereto as Exhibit 99.1. Item 9.01Financial Statements and Exhibits (d) Exhibits. Press Release, dated December 16, 2010. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CIGNA CORPORATION Date: December27, 2010 By: /s/ Thomas A. McCarthy Name: Thomas A. McCarthy Title: Acting Chief Financial Officer
